

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE    OF    PAGES
  1
2
2. AMENDMENT/MODIFICAITON NO.
 
0001
3. EFFECTIVE DATE
 8/18/2014
4. REQUISITION/PURCHASE REQ. NO.
 
    0S138754
5. PROJECT NO. (If applicble)
 
 
6. ISSUED BY                                                       
ASPR-BARDA
7. ADMINISTERED BY (If other than Item 6)
ASPR-BARDA01 
ASPR-BARDA
200 Independence Ave., S.W. Room 640-G
Washington DC 20201
 
ASPR-BARDA
330 Independence Ave., S.W. Room G644
Washington, DC 20201
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
 
CYTORI THERAPEUTICS, INC. 1386447
CYTORI THERAPEUTICS, INC.                 3020
3020 CALLAN ROAD
SAN DIEGO CA 921211109
(X)
9A. AMENDMENT OF SOLICIATION NO.
 
 
9B. DATED (SEE ITEM 11)
 
 
10A. MODIFICATION OF CONTRACT/ORDER NO.
HHS0100201200008C
10B. DATED (SEE ITEM 11)
9/28/2012
CODE 1386447
FACILITY CODE

11.  THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 
The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers                      is
extended,       X       is not extended. Offers must acknowledge receipt of this
amendment prior to the hour and date specified in the solicitation or as
amended, by one of the following methods:
 
(a)By completing items 8 and 15, and returning               copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted;
 
or (c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment your desire to change an offer already submitted,  such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
 
12. ACCOUNTING AND APPROPIRATION DATA (If required)


..2014.1992003.25106                                                                                              NET
INCREASE: $12,080,934.00

 
           
           13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.
             IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
   
CHECK ONE
A.    THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER
   NO. IN ITEM 10A.
 
 
 
    B.    THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office,  appropriation date,
etc.) SET FORTH IN ITEM 14,   PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
 
      X
D.   OTHER (Specify type of modification  and authority)
Bi-lateral: Mutual Agreement of the Parties and FAR 52.217-7
   

   
E. IMPORTANT:  Contractor        is not,      X  is required to sign this
document  and return   (2) two  copies to the issuing office.


14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
 
Tax ID Number:  33-0827593
DUNS Number: 111029179
Proof of Concept for Use of the Celution System as a Medical Countermeasure for
Thermal Burn
See Attached.
Delivery:  08/14/2014
Delivery Location Code:  HHS/OS/ASPR
HHS/OS/ASPR
200 C Street S.W.
WASHINGTON, DC 20201 US
Continued…….


Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
 
15A. NAME AND TITLE OF SIGNER (Type or print)
 
Marc H. Hedrick  President/CEO
16A. NAME AND TITLE OF CONTRACTING  OFFICER (Type or print)
 
THOMAS P. HASTINGS
15B. CONTRACTOR/OFFEROR
 
/s/ Marc H. Hedrick
15C. DATE SIGNED
    8/13/2014
16B. UNITED STATES OF AMERICA
 
/s/ THOMAS P. HASTINGS
16C. DATE SIGNED
   8/13/2014

 
NSN 7540-01-152-8070
Previous edition unusable
 
STANDARD FORM 30 (REV. 10-83) Prescribed by GSA FAR (48 CFR) 53.243
 
 

--------------------------------------------------------------------------------

 
    CONTINUATION SHEET
    Reference No. of Document Being Continued                            Page 2
of 2
 
    HHS0100201200008C/0001
 
 NAME OF OFFEROR OR CONTRACTOR
 
 CYTORI THERAPEUTICS, INC 1386447

 
REFERENCE NO. OF DOCUMENT BEING CONT 川UED                    I  PAGES
 
ITEM NO. (A)                           SUPPLIES/SERVICES
(B)                         QUANTITY (C)   I     UNIT (D) I          UNIT PRICE
(E) I      AMOUNT (F)




Appr. Yr.: 2014  CAN: 1992003 Object Class: 25106
FOB:  Destination
Period of Performance:  9/28/2012 to 9/27/2016


Add Item 2 as Follows:


2                                   ASPR-14-07850 - - Option 1 Fund to Cytori
Therapeutics, Inc.            $12,080,934.00
HHS010020120008C
Obligated Amount:  $12,080,934.00


 
 

 NSN 7540-01-152-8067  OPTIONAL FORM 336 (4-86)  Sponsored by GSA FAR (48 CFR)
53.110

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Beginning with the effective date of this modification, the below portions of
contract
HHSO100201200008C between the Government and Contractor are modified as follows:





1.ARTICLE B.2., ESTIMATED COST AND FIXED FEE, is hereby deleted in its entirely
and replaced with the following

a. The total estimated cost of the base performance segment is $4,356,912.


b. The total fixed fee for the base performance segment is $326,768. The fixed
fee shall be paid subject to Allowable Cost and Payment and Fixed Fee Clauses.


c. The total amount of the base performance segment, CLIN 0001, represented by
the sum of the total estimated cost plus fixed fee is $4,683,680.


d. It is estimated that the amount currently allotted will cover performance of
the base performance segment through 27 September 2014.


e. The total estimated cost of the Option 1 (CLIN 0002) performance segment is
$11,238,078.


e. The total fixed fee for the Option 1 (CLIN 0002) performance segment is
$842,856. The fixed fee shall be paid subject to Allowable Cost and Payment and
Fixed Fee Clauses.


f. The total amount of the Option 1 (CLIN 0002) performance segment, represented
by the sum of the total estimated cost plus fixed fee, is $12,080,934.


g. It is estimated that the amount currently allotted will cover the Option 1
(CLIN 0002) performance segment through 27 September 2016.


h. The Contractor shall maintain records of all contract costs and such records
shall be subject to the Audit and Records-Negotiation and Final Decisions on
Audit Findings clauses of the General Clauses.


CLIN/ Option
Estimated Period of Performance
 
Supplies/Services
Total Estimated
Cost
Fixed Fee
Total Est.
Cost Plus
Fixed Fee
 
0001
28 Sept 2012
through
27 Sept 2014
 
Studies needed to
demonstrate proof-of-concept for use of the Celution System as a medical
countermeasure for combined injury involving thermal burn and radiation
exposure.
 
Reports and Other Data Deliverables
$4,356,912
$326,768
$4,683,680
 
0002/1
18 Aug 2014
through
27 Sept 2016
 
Research and
development, regulatory,
clinical, and other tasks
required for initiation of
a Pilot Clinical Trial of the
Celution System in thermal burn injury.
 
Reports and Other Data
Deliverables
$11,238,078
$842,856
$12,080,934



 
 
 

--------------------------------------------------------------------------------

 
2.     ARTICLE B. 3., OPTION PRICES, is hereby deleted in its entirety and
replaced with the following

a. Unless the government exercises its option pursuant to the option clause
contained in ARTICLE I.2, the contract consists only of the Base Work segment
specified in the Statement of Work as defined in SECTONS C and F, for the price
set forth in ARTICLE B.2 of the contract.


b. Pursuant to FAR Clause 52.217-9 (Option to Extend the Term of the Contract),
the Government may, by unilateral contract modification, require the Contractor
to perform the Option Work Segments specified in the Statement of Work as
defined in SECTIONS C and F of this contract. If the Government exercises
the/these option(s), written notice must be given to the Contractor within 30
days after the Government has completed its analysis of the deliverables
associated with the applicable GO/NO GO Decision gate; and the Government must
give the Contractor a preliminary written notice of its intent to exercise the
option at least 30 days before the contract expires. Specific information
regarding the time frame for this notice is set forth in the OPTION CLAUSE
Article in SECTION G of this contract. The estimated cost of the contract will
be increased as set forth below:


 
CLIN/ Option
 
Estimated
Period
of Performance
 
Supplies/Services
Total
Estimated
Cost
 
Fixed Fee
Total
Estimated
Cost Plus
Fixed Fee
 
0003/2
21 May 2015 through
27 Sept 2016
Execution of the Pilot Clinical study, regulatory, and other tasks required for
completion of a pilot Clinical Trial using the Celution System in thermal burn
injury.
 
Reports and Other Data Deliverables
$7,765,874
$582,440
$8,348,314
0004/3
21 Jul 2015
through
27 Sep 2017
Clinical, regulatory, and other tasks required for completion of a Pivotal
Clinical Trial leading to FDA licensure for use of the Celution System in
thermal burn injury.
 
Reports and Other Data Deliverables
$42,326,809
$3,174,511
$45,501,320
 
0005/4
4/2/14
through
27 Sept 2017
 
Research and development, clinical, regulatory and other tasks required to
develop and obtain FDA clearance for other characteristics suitable for use in
thermal burn injury following a mass casualty event.
 
Reports and Other Data Deliverables
$21,786,346
$1,633,976
$23,420,322
 





3.  
ARTICLE C.2., STATEMENT OF WORK, is hereby revised to replace the Statement of
Work date from 28 September 2012 to 18 August, 2014.

 
 

--------------------------------------------------------------------------------

 
4.  
ARTICLE F.2., DELIVERABLES, is hereby deleted in its entirety and replaced with
the following:



Successful performance of the final contract shall be deemed to occur upon
performance of the work set forth in the Statement of Work dated 18 August, 2014
set forth in SECTION J-List of Attachments of this contract and upon delivery
and acceptance, as required by the Statement of Work, by the Contracting
Officer, or the duly authorized representative, of the following items in
accordance with the stated delivery schedule:


The items specified below as described in the REPORTING REQUIREMENTS Article in
SECTION C of this contract and the Statement of Work dated 18 August 2014 set
forth in SECTION J-List of Attachments will be required to be delivered F.O.B.
Destination as set forth in FAR 52.247-34, F.O.B. DESTINATION, (NOVEMBER 1991),
and in accordance with and by the date(s) specified below and any specifications
stated in SECTION D, PACKAGING, MARKING AND SHIPPING, of this contract. All
reports identified below relate solely to the development activity funded under
this contract:


The Cytori Deliverables Schedule is hereby modified as attached, beginning with
the contract Base Period. The General Deliverables remain the same.


5.  
ARTICLE G.1., CONTRACTING OFFICER, is hereby deleted in its entirety and
replaced with the following:



The following Contracting Officer (CO) will represent the Government for the
purpose of this contract:


Thomas P. Hastings, Contracting Officer
DHHS/OS/ASPR/AMCG
330 Independence Avenue, S.W.
Room G644
Washington, D.C. 20201
E-mail: phil.hastings@hhs.gov


6.  
ARTICLE G.11. EXERCISE OF OPTIONS, is hereby deleted in its entirely and
replaced with the following:



Unless the Government exercises its option pursuant to the Option Clause set
forth in Section I, Article I.2, the contract will consist only of CLIN 0001 and
CLIN 0002 of the Statement of Work, Deliverables and Requirements as defined in
Sections C, F and J of the contract. Pursuant to FAR Clause 52.217-9 (Option to
Extend the Term of the Contract) set forth in Section I of this contract, under
Article I.2, the Government may, by unilateral contract modification, require
the Contractor to perform the additional CLINs listed in Section B, Article
B.3., and as also defined in Sections C, F and J of this contract. If the
Government exercises an option, written notice must be given to the Contractor
within 30 days after the Government has completed its analysis of the
deliverables associated with the applicable GO/NO-GO Decision gates; and the
Government must give the Contractor a preliminary written notice of its intent
to exercise the option at least 30 days before the contract expires. The amount
of the contract may then be increased as set forth in Section B, Article B.3
provided that funds are available.


7.  
SECTION J – LIST OF ATTACHMENTS, Attachment 1. STATEMENT OF WORK is hereby
deleted in its entirety and replaced with the following (attached):



Attachment 1. Statement of Work, dated 18 August, 2014.


8.  
In Block 14 of the SF26, the following CAN information is added:

CAN# 1992003: FY 14 $12,080,934




All other terms and conditions of the contract remain unchanged.

 
 

--------------------------------------------------------------------------------

 
